Citation Nr: 1009748	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-34 722	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder, 
depression, adjustment disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1987, with additional service from June 1998 through 
June 2005 in the U.S. Army National Guard for the State of 
Kansas.  The Veteran was mobilized for active duty from 
January 2003 to July 2003 from his service in the Kansas Army 
National Guard.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO) and Board remand.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), depression, adjustment disorder, and mood 
disorder is addressed in the remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The evidence of record demonstrates that a low back disorder 
is related to active duty service.


CONCLUSION OF LAW

A low back disorder was incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving 


the Veteran's claim for entitlement to service connection for 
low back disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  This is so because 
the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49, 747 (1992).

Historically, the Veteran had active duty service in the U.S. 
Navy from December 1984 to December 1987.  Thereafter he 
served in the U.S. Army Reserves.  From June 1998 through 
June 2005, he was a unit member in the U.S. Army National 
Guard for the State of Kansas.  His unit was mobilized and 
called to active duty from January 2, 2003 through July 30, 
2003.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran contends that he injured his low back while he 
was mobilized for active duty service in the U.S. Army 
National Guard for the State of Kansas.  


During his November 2008 hearing before the Board, the 
Veteran testified that, in 2002, he injured his back.  He 
alleges that he injured his back as a result of bouncing 
around in the back of a truck while driving through the 
desert in Iraq.  He reported that he had treatment for his 
back during service, and that treatment included pain 
medication.  He reported that he sought treatment 
approximately eight times during service.  He also noted that 
he was diagnosed with degenerative disc disease by a 
chiropractor in 2002, before he was mobilized for active duty 
service and deployed to Iraq.  He indicated that he believed 
that he aggravated his low back disorder during service in 
Iraq.

The Veteran's service treatment records from the Navy are 
negative for any complaints of or treatment for a low back 
disorder.  Specifically, a July 1984 entrance examination and 
a December 1985 examination reveal that the Veteran's spine 
was normal.  However, his National Guard records reflect 
treatment for low back pain during his mobilized service.  A 
June 1998 National Guard enlistment examination reveals that 
the Veteran's spine was normal on examination.  In a report 
of medical history, completed at that time, the Veteran 
denied a history of recurrent back pain or any back injury.  
A May 1999 medical screening form reveals that the Veteran 
denied back pain.  A January 2003 retention examination 
reflects that the Veteran's spine was normal on examination.  
In a January 2003 pre-deployment health assessment, the 
Veteran indicated that he had medical or dental problems, but 
did not list his concerns.  No referral was indicated, and 
the Veteran was found to be deployable.  In a report of 
medical history completed at that time, the Veteran reported 
a history of recurrent back pain or back problem.  The 
Veteran explained that he had "back pain due to weak back 
from injury when [he] was 14."  In a February 2003 pre-
deployment health assessment, the Veteran reported that he 
did not have any medical or dental problems.  The examining 
physician indicated that an orthopedic referral was 
indicated.  However, an orthopedic examination from that time 
period is not of record.  

A June 2003 post-deployment health assessment reflects that 
the Veteran reported back pain during his deployment.  A July 
2003 record reveals that the Veteran 


complained of low back pain for nine months.  The Veteran 
indicated that his low back pain was aggravated while riding 
in the back of military vehicles.  Examination revealed no 
paresthesia, no gait disturbances, and no loss of bladder or 
bowel movements.  He noted that the pain was worst in the 
morning, and that it was a six on a one to ten scale.  
Straight leg raises were negative, and there was 5/5 
strength, bilaterally.  There was tenderness to palpation 
over L4-L5, but there was no tenderness with paraspinal 
muscle palpation.  There was no erythema, ecchymosis, or 
edema.  X-rays revealed no bone abnormality.  The Veteran 
reported that he treated his back pain with over-the-counter 
pain medication.  The diagnosis was mechanical low back pain.  
A July 2003 memorandum reflects that the Veteran declined a 
physical examination as part of his demobilization 
processing.  He reported that he was not hospitalized while 
on active Federal Service, and that he received medical care 
for having a tooth pulled in June 2003.  He did not indicate 
any other medical complaints during deployment for which he 
was not medically treated.  In a July 2003 report of medical 
assessment, the Veteran reported that he had a back injury 
while on active duty for which he did not seek medical care.  
The examining physician noted that the Veteran had low back 
pain while riding in a five-ton truck, and that the Veteran 
was referred for further orthopedic evaluation for low back 
pain.

During his November 2008 hearing before the Board, the 
Veteran reported that his chiropractor diagnosed degenerative 
disc disease of the spine in 2002, before the Veteran was 
mobilized for active duty service and deployed to Iraq.  In 
addition, in a January 2003 report of medical history, the 
Veteran complained of "back pain due to weak back from 
injury when [he] was 14."  Nevertheless, a veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, 
except where clear and unmistakable evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111 (West 2002).  Thus, veterans are presumed to 
have entered service in sound condition as to their health.  
38 C.F.R. § 3.304(b) provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 


examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  
38 C.F.R. § 3.304(b) (2009).  Thus, although the Veteran 
reported a history of back pain diagnosed as degenerative 
disc disease in 2002, and that he had back pain due to a back 
injury when he was 14 years old, the Veteran's July 1984 Navy 
entrance examination, his June 1998 National Guard enlistment 
examination, and his January 2003 retention examination prior 
to being mobilized for active duty service all reflect that 
the Veteran's spine was normal on examination.  Although the 
June 2005 and May 2009 VA examiners concluded that the 
Veteran's low back disorder pre-existed military service, 
these opinions are based solely on the Veteran's report of 
having injured his low back in 2002.  Thus, it does not 
constitute objective evidence of a pre-existing injury.  
Accordingly, in the absence of objective evidence of a low 
back disorder at the time of the Veteran's July 1984 Navy 
entrance examination, his June 1998 National Guard enlistment 
examination, and his January 2003 retention examination when 
he was mobilized for active duty service, the Board finds 
that the presumption of soundness applies in this case.  

Post-service VA treatment records reveal diagnoses of and 
treatment for a low back disorder.  In July 2003, the Veteran 
underwent x-rays of the lumbar spine at a VA medical center.  
The x-rays revealed no significant osseous abnormality.  VA 
treatment records from August 2003 note the Veteran's 
complaints of backache.  He reported that he had continuous 
back pain since he returned from Iraq the month before.  He 
noted that he was taking Motrin every day.  The diagnosis was 
backache, and the Veteran was instructed to continue taking 
Motrin.  In August 2003, the Veteran again underwent x-rays 
of the lumbar spine at a VA medical center.  The x-rays 
showed mild degenerative changes with disc space narrowing at 
L5-S1 and slightly at L4-L5.  

VA treatment records from November 2003 through October 2004 
are negative for any complaints of or treatment for a low 
back disability.  In November 2004, the Veteran reported that 
his back pain was steadily worsening.  He reported that, 
while in Iraq, he used to sleep in the back of a car on the 
floor, and that since then, his 


back had been giving him problems.  He denied any problem 
with incontinence or weakness in the legs.  The diagnosis was 
backache.  November 2004 x-rays of the lumbar spine revealed 
slight narrowing of the L5-S1 interspace with some anterior 
osteophyte formation from L5 to S1 with no acute osseous 
abnormality.

In June 2005, the Veteran underwent a VA examination.  There 
is no indication that the VA examiner reviewed the Veteran's 
claims file or service treatment records.  The report notes 
the Veteran's complaints of back pain which began in 2003 
while riding in a truck across rough terrain.  He indicated 
that he was given pain pills while he was in Iraq and given 
instructions on posture.  He reported that, since that time, 
his back ached when he sat back into a chair and when 
straight.  He noted that current treatment included over-the-
counter pain medication twice per day.  Physical examination 
revealed the Veteran to have normal gait.  There was no 
muscle weakness, atrophy, or spasm; no joint swelling, 
effusion, or tenderness; no joint laxity; no fracture 
residuals; normal feet; and no ankylosis.  In addition, the 
spine was normal on examination.  Range of motion of the 
spine was reported as normal with no pain.  X-rays of the 
spine revealed minimal lumbar levoscoliosis, with L5-S1 
degenerative disc disease and vacuum disc formation, as well 
as minimal spurring.  The VA examiner diagnosed degeneration 
of the low back, with degenerative disc disease.  The VA 
examiner opined that the Veteran's history presented showed 
that his low back disorder existed prior to service and that 
his low back disorder was not aggravated by service.

A July 2006 VA treatment record notes the Veteran's 
complaints of persistent back pain and that he was taking 
more medication than prescribed.  The diagnosis was backache, 
and the dosage of the Veteran's Tylenol with Codeine was 
increased.

In May 2009, the Veteran underwent another VA examination.  
The Veteran complained of low back pain with an onset of 2003 
due to riding in a truck through rough terrain.  He reported 
that he was given pain pills while in Iraq.  The Veteran 
stated that he has undergone treatment for his back at VA one 
or two times since 2003, and that he was put on pain 
medication.  He noted that he has not had 


treatment for some time.  He complained of intermittent back 
pain with remissions, but noted that it was worse overall.  
He also reported decreased motion, stiffness, spasms, daily 
moderate pain of a pressure and aching nature, and that he 
had three flare-ups of back pain, which were severe and 
lasted 1.5 hours but occurred less than yearly.  There were 
no incapacitating episodes of spine disease reported, and the 
Veteran used a cane to assist in ambulation.  He stated that 
he was unable to walk more than a few yards.  

Physical examination revealed normal posture and head 
position.  Gait was mildly antalgic, but the VA examiner 
noted that the Veteran had a left knee problem.  There was no 
gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse 
lordosis, or ankylosis.  There was lumbar flattening.  There 
was no atrophy, pain with motion, or weakness of the cervical 
sacrospinalis.  There was no spasm, atrophy, guarding, or 
weakness of the thoracic sacrospinalis.  There was pain with 
motion on the left and right of the thoracic sacrospinalis, 
and there was tenderness on the right but not the left of the 
thoracic sacrospinalis.  There was not muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or spinal contour.  Muscle 
strength was 5/5, and upper and lower extremities were intact 
to vibration, pinprick, light touch, and position sense.  
Reflexes were 2+ or 1+ and symmetric throughout.  Range of 
motion of the thoracolumbar spine revealed flexion to 90 
degrees, extension to 30 degrees, left lateral flexion to 25 
degrees, right lateral flexion to 30 degrees, left lateral 
rotation to 45 degrees, and right lateral rotation to 55 
degrees.  There was objective evidence of pain on active 
range of motion.  There was also objective evidence of pain 
following repetitive motion, but there was no additional 
limitation after three repetitions of range of motion.  A 
Lasegue's sign was negative.  An x-ray of the lumbar spine 
revealed degenerative disc disease at L4-L5 and L5-S1, with 
no acute bony abnormality of the lumbosacral spine.  There 
was also a mild scoliotic curvature.  The VA examiner 
diagnosed degenerative disc disease of L4-L5 and l5-S1, with 
mild scoliotic curvature.  

After reviewing the Veteran's claims file, the VA examiner 
concluded that the Veteran's low back disorder was not caused 
or aggravated by his active duty 


service.  In support of this opinion, the VA examiner 
explained that there were no significant changes in the 
radiographs from July 2003 through May 2009, and that the 
Veteran has not had any significantly accelerated complaint, 
follow-up, or treatments for his back in service or since 
service.  Based on this evidence and the Veteran's testimony 
during his November 2008 Board hearing of having injured his 
back prior to being mobilized to active duty, the VA examiner 
concluded that the Veteran's low back disorder pre-existed 
military service and that there was no indication that it was 
permanently aggravated beyond normal progression by military 
service.

After a thorough review of the evidence of record, the Board 
concludes that service connection for a low back disorder is 
warranted.  The medical evidence of record shows that 
arthritis was diagnosed within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Specifically, x-rays of the lumbar spine conducted by VA in 
August 2003 reflect that there were mild degenerative changes 
with disc space narrowing at L5-S1 and slightly at L4-L5.  As 
the Veteran was mobilized for active duty service from 
January 2003 through July 2003, the August 2003 x-rays 
constitute evidence of arthritis within one year of service 
discharge.  The Board acknowledges the June 2005 and May 2009 
VA examiners' opinions that the Veteran's low back disorder 
pre-existed military service.  However, as previously 
discussed, these opinions are based solely on the Veteran's 
statement that he was diagnosed with degenerative disc 
disease in 2002, and not on any objective medical evidence.  
Thus, they do not constitute clear and unmistakable evidence 
that the Veteran's degenerative disc disease of the lumbar 
spine existed prior to his active duty service in 2003; 
therefore, the presumption of soundness is not rebutted.  
Accordingly, for the reasons discussed above, the Veteran's 
low back disorder is presumed to be related to his active 
duty service.  Id.


ORDER

Service connection for a low back disorder is granted.


REMAND

With respect to the Veteran's claim for entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, depression, adjustment disorder, and mood disorder, the 
Board finds that remand is required in order to avoid 
prejudice to the Veteran.  See Bernard, 4 Vet. App. at 392-94 
(noting that when the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that a claim of entitlement to service connection for PTSD 
included any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  23 
Vet. App. 1 (2009).  In its November 2005 rating decision, 
September 2007 statement of the case, and July 2008 and 
August 2009 supplemental statements of the case, the RO 
denied the Veteran's claim for service connection on the 
basis that the record did not reflect a diagnosis of PTSD 
based on a verified stressor.  The Board observes that the RO 
only addressed the Veteran's claim for entitlement to service 
connection for PTSD, even though there were other psychiatric 
diagnoses of record, including depression, adjustment 
disorder, and mood disorder.  The November 2005 rating 
decision and subsequent statement of the case and 
supplemental statements of the case made no findings as to 
whether the Veteran's other psychiatric disabilities were 
service-related.

As the RO has not yet adjudicated whether the Veteran's other 
psychiatric disorders encompassed within his claim for 
service connection for PTSD are related to his active duty 
service, remand is required for the RO to consider the 
evidence of record and readjudicate the claim in light of 
Clemons in order to avoid prejudice to the Veteran.  Bernard, 
4 Vet. App. at 392-94.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claim 
for entitlement to service connection for 
a psychiatric disorder, to include PTSD, 
depression, adjustment disorder, and mood 
disorder, and it must assist the Veteran 
by making reasonable efforts to obtain the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

3.  After completing the above, reviewing 
the additional evidence submitted, and 
conducting any other development that may 
be indicated, the RO must readjudicate the 
Veteran's claim for entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, depression, adjustment 
disorder, and mood disorder, consistent 
with the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  
Specifically, the RO 


must determine whether service connection 
is warranted for any of the Veteran's 
diagnosed psychiatric disabilities.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


